Citation Nr: 0204369	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  96-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for chronic diarrhea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969, and from January 1991 to May 1991.  The 
veteran served in the Southwest Asia theater of operations 
from February 1991 to May 1991.  

The appeal came before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction over the veteran's 
claims folder was subsequently transferred to the Medical and 
Regional Office Center (RO) in White River Junction, Vermont.  

In October 1999, the Board denied the veteran's claim for 
service connection for respiratory disability due to an 
undiagnosed illness, on the basis that the claim was not well 
grounded.  In addition, the Board remanded the veteran's 
claim for service connection for chronic diarrhea for 
additional development.  The requested development has been 
completed, and this issue is again before the Board.  

The record reflects that the veteran filed a notice of 
disagreement with a January 1998 rating decision which 
assigned an initial rating of 30 percent for prurigo 
nodularis.  In a March 1998 rating decision, the rating was 
increased to 50 percent.  In a July 2001 rating decision, 
service connection was denied for respiratory disability due 
to an undiagnosed illness.  The RO adjudicated this claim on 
a de novo basis in accordance with a change in the law.  In 
July 2001, the RO also issued the veteran a supplemental 
statement of the case (SSOC), which addressed the issue of 
entitlement to service connection for chronic diarrhea and 
the new issues of entitlement to a higher initial rating for 
prurigo nodularis and entitlement to service connection for 
respiratory disability due to an undiagnosed illness.  In the 
cover letter sent with the SSOC, the veteran was informed of 
the requirement that he submit a substantive appeal if he 
desired appellate review with respect to the new issues.  

An August 2001 Report of Contact (VA Form 119), reflects a 
Decision Review Officer's contact with the veteran by phone.  
It is noted in the Form 119 that with respect to the July 
2001 SSOC, the veteran had no additional evidence to submit, 
did not wish to withdraw any of the issues on appeal, and 
wished his case to go to the Board.  It is not clear from 
this Report of Contact whether the veteran believes that the 
new issues addressed in the July 2001 SSOC are currently 
before the Board.  The fact remains that he was informed of 
the requirement that he submit a substantive appeal if he 
desired appellate review with respect to the new issues 
addressed in the SSOC.  Neither of the new issues has been 
addressed in any written communication received from the 
veteran or his representative since the issuance of the SSOC 
in July 2001.  Therefore, neither of these matters is 
currently before the Board.  If the veteran is seeking 
appellate review with respect to the initial rating issue, he 
should so inform the RO, which should respond appropriately 
to any such clarification provided by the veteran.  If the 
veteran is seeking appellate review with respect to the issue 
of entitlement to service connection for respiratory 
disability due to undiagnosed illness, he should submit a 
substantive appeal before the period for doing so expires in 
July 2002.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.  

2.  Chronic diarrhea was caused or chronically worsened by 
service-connected disability.


CONCLUSION OF LAW

Chronic diarrhea is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis of the RO's decision with 
respect to his claim.  In addition, the RO has obtained all 
identified medical evidence pertinent to the veteran's 
disability, and provided the veteran with a VA examination.  
In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Furthermore, the decision is 
favorable to the veteran.  Therefore, there is no prejudice 
to the veteran as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider it 
in light of the regulations implementing the VCAA.  

II.  Factual Background

Service medical records are negative for any complaint, 
finding or diagnosis of chronic diarrhea.  

A VA clinical record, dated in January 1992, notes that the 
veteran sought outpatient treatment for, in part, a one month 
history of diarrhea.  Following an examination, the veteran 
was assessed as having left epididymitis with possible 
prostatitis.  The veteran wished to be ruled out for 
leishmaniasis.  

The veteran underwent a VA general medical examination in 
February 1992.  The examination report reflects no complaint, 
finding or diagnosis of diarrhea.  

Thereafter, in August 1997, the veteran underwent an 
intestines examination for VA purposes.  The veteran stated 
that he had daily diarrhea, usually two to three times a day, 
consisting of a watery discharge, dark in color, and with a 
foul smell.  He also complained of cramping lower abdominal 
pain with radiation to the right lower quadrant and right 
upper quadrant.  The veteran also reported a need to vomit 
three to four times a week, and of being constipated once a 
week.  He denied any bright red blood per rectum, and 
indicated foods did not aggravate his symptoms or produce any 
change.  The veteran stated that he had had a colonoscopy 
three years before, but the examiner noted that more 
information on this was unavailable.  The veteran 
additionally stated that he woke up from a sound sleep 
occasionally with severe lower abdominal pain, but usually it 
was just a dull ache.  The veteran denied any increased 
flatus.  An abdominal examination of the veteran was benign 
with the exception of mild tenderness in the right upper 
quadrant.  The examiner diagnosed the veteran as having 
diarrhea of unknown etiology.  

The following month, September 1997, the veteran underwent a 
stomach examination for VA purposes.  The veteran reported 
that while in the Gulf, loose stools occurred two to three 
times per day, with constipation some days.  He complained of 
chronic loose stools, incontinence, and diarrhea since 
leaving the Gulf.  The veteran indicated that prior to his 
Persian Gulf service, he had moved his bowels normally once a 
day.  He indicated that he had never seen any blood and he 
never had bowel movements more than two or three times a day.  
The veteran also indicated that there was a sense of urgency 
when he had to go, and that he had been incontinent at times.  
The veteran reported that in 1992, he underwent a flexible 
sigmoidoscopy, results of which were reported as normal.  
Following an examination, the pertinent impression was 
chronic diarrhea.  The examiner further noted that the 
differential diagnoses included irritable bowel syndrome, 
inflammatory bowel disease such as Crohn's or ulcerative 
colitis, or microscopic colitis.  

The veteran was subsequently examined for VA purposes in 
March 2001.  The examiner conducted a review of the veteran's 
medical records as well as a physical examination.  The 
examiner noted in his assessment that the veteran had 
reported intermittent moderate bowel irregularity consisting 
of 2-3 loose bowel movements per day with a moderate degree 
of incontinence for many years since the [Persian Gulf War], 
possibly exacerbated by both poorly controlled insulin-
dependent diabetes mellitus and by the veteran's psychiatric 
condition.  Although the veteran described diarrhea and 
incontinence as significant symptoms now, the examiner noted 
that the symptoms had not been mentioned in the clinic notes 
by the veteran's primary care physicians for more than a 
year.  

The examiner reported that he did not doubt the veteran's 
disability.  In his opinion, the disability was 
multifactorial and to a great extent related to the veteran's 
PTSD and other psychiatric conditions, which had been 
diagnosed to consist of major depressive disorder and mixed 
personality disorder with anti-social behavior.  The examiner 
opined that the described bowel irregularity and incontinence 
were probably exacerbated by the poorly controlled diabetes 
mellitus.  There was no evidence of GI (gastrointestinal) 
bleeding, since fecal heme occult tests were negative in 
August 1999 and September 2000.  There were also no records 
of more recent fecal heme occult tests or of a CBC (complete 
blood count).  However, the veteran's history provided no 
evidence for GI bleeding.  

The examiner further noted that he did not think further 
gastrointestinal work-up, such as a repeat colonoscopy or 
other gastrointestinal studies, would either reveal 
significant pathologic anatomical abnormalities or contribute 
to the management of the veteran's symptoms.  The veteran's 
medical treatment, it was noted, needed to be concentrated on 
his psychiatric conditions and on improving control of his 
diabetes mellitus.  The examiner further noted that 
consideration needed to be given to the possibility that 
Metformin and Lansoprazole, which the veteran reportedly was 
taking, could exacerbate diarrhea.  

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001). Service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

The veteran contends that he has chronic diarrhea and that 
the condition is traceable to his deployment in Persian Gulf.  
Service medical records do not document this disability.  
Furthermore, post service treatment records and VA 
examination reports do not relate the veteran's complaints of 
chronic diarrhea to his service in the Persian Gulf.  
However, the VA physician who examined the veteran in March 
2001 and also reviewed the veteran's pertinent medical 
history opined that the veteran's diarrhea was multifactorial 
and to a great extent related to the veteran's service-
connected PTSD and other psychiatric disorders.  Furthermore, 
the examiner noted that the described bowel irregularity and 
incontinence were probably exacerbated by poorly controlled 
diabetes mellitus, for which the veteran is also service 
connected.  The Board has found this opinion to be 
persuasive.  Therefore, the Board concludes that service 
connection for is warranted for chronic diarrhea on a 
secondary basis.  


ORDER

Entitlement to service connection for chronic diarrhea is 
granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

